Citation Nr: 0203447	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an initial compensable disability rating 
for a scar on the left cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from September 1976 to 
February 1997.  He served in the Southwest Asia Theatre of 
Operations from November 21, 1990, to March 29, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for hemorrhoids and which granted 
service connection for a scar on the left cheek, effective 
from October 13, 2000, and assigned a noncompensable 
disability evaluation.

The Board notes that although the VARO certified an 
additional issue as being on appeal to the Board-entitlement 
to an increased evaluation for gastritis with diarrhea, 
currently evaluated as 10 percent disabling-the appellant 
has not yet perfected an appeal of that issue by filing a 
substantive appeal.  Notice of the February 2001 rating 
decision was mailed to the appellant on April 30, 2001.  See 
38 C.F.R. §§ 20.200, 20.2002, 20.300, 20.302 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service connected hemorrhoids are 
manifested by small internal and external hemorrhoids, which 
are tender to touch.

3.  Since October 2000, the appellant's service-connected 
scar on the left cheek has been nontender, without 
disfigurement, without ulceration or breakdown of the skin, 
and without limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2001).

2.  The criteria for a compensable disability rating for a 
scar on the left cheek have not been met at any time since 
the effective date of the grant of service connection.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At a December 2000 VA rectum and anus examination, the 
appellant reported that off and on he noticed blood in his 
stool.  His occult blood was positive in July 2000 and he had 
been referred to the VA surgical clinic for further 
evaluation and colonoscopy.  At an earlier date, in January 
2000, the appellant had refused a colonoscopy.  He was 
referred to a surgeon and scheduled for a colonoscopy in 
October 2000.  His preoperative diagnosis was to rule out 
lesion of the colon, unverified.  His postoperative diagnosis 
was rectal bleed, unverified.

The appellant reported that because of his diverticulosis, he 
had been having more diarrhea and that this diarrhea had been 
flaring his hemorrhoids.  He reported that he had been using 
Preparation H.  Rectal examination revealed no anal fissures.  
There were small hemorrhoids externally and internally, which 
were tender to touch.  No blood on the finger glove was 
noted.  Stool for occult blood was negative.  The diagnoses 
were diverticulosis of the colon, with history of diarrhea, 
and small external and probable internal hemorrhoids with 
secondary flare-up of the hemorrhoidal symptoms secondary to 
the diarrhea.

At a December 2000 VA scars examination, the appellant 
reported that he had had a laceration in the facial area in 
the area of the left cheek related to the military and that 
he had had some stitches.  He reported that he noticed some 
discomfort in the scar during cold weather.  Otherwise, there 
was no history of any real tenderness.  There was no history 
of any ulceration or breakdown.  There was no itching or 
pain.  Examination of the facial area revealed a small scar, 
which measured approximately 1.5 centimeters in length, on 
the left cheek.  No disfigurement of the scar was noted.  The 
scar was slightly depressed.  There was no tenderness, 
adherence to the deeper structures, underlying tissue loss, 
or ulceration or breakdown of the skin.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was slightly hypopigmented.  Otherwise, there was no 
disfigurement.  The diagnosis was small scar on the left 
cheek without any tenderness or disfigurement.

In his May 2001 notice of disagreement, the appellant stated 
that the scar on his left cheek was disfiguring.  He 
explained that he was unable to shave that area of his face.  
He added that his hemorrhoids were so painful that the 
examiner at the December 2000 VA anus and rectum examination 
was unable to perform a complete examination.

Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).  The appellant 
was notified of the symptomatology necessary to obtain higher 
disability ratings, and the RO arranged for VA examinations 
of the appellant.  No further assistance is necessary to 
substantiate the appellant's claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001); see also Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (holding that, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

1.  Hemorrhoids

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. §§ 3.102, 4.3 (2001).

Hemorrhoids, external or internal, are rated under Diagnostic 
Code 7336.  A noncompensable rating is warranted under this 
code when the hemorrhoids are mild or moderate.  For a 10 
percent rating, they must be large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  The maximum rating under this code 
section, 20 percent, is warranted for evidence of persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2001).

After a thorough review of the appellant's claims file, the 
Board finds that the criteria for entitlement to a 
compensable rating for hemorrhoids are not met.  Although the 
appellant has reported periods of hemorrhoidal flare-ups, the 
objective evidence does not show more than moderate 
hemorrhoids.  The December 2000 VA anus and rectum 
examination revealed small internal and external hemorrhoids, 
which were painful.  No anal fissures were seen.  Stool for 
occult blood was negative.  Although VA records earlier in 
2000 show positive occult blood, these results were not 
attributed to the appellant's hemorrhoids.  The evidence does 
not show that there were any large or thrombotic hemorrhoids 
that were irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The evidence does not show 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  Accordingly, the Board finds that 
the criteria for entitlement to a compensable disability 
rating for hemorrhoids are not met.  The preponderance of the 
evidence is against the appellant's claim for a compensable 
rating for hemorrhoids.  

Because there is no evidence of record of marked interference 
with daily activities or frequent hospitalizations 
attributable only to the appellant's hemorrhoid disorder 
beyond that contemplated by the regular scheduler provisions, 
the Board does not find that this is such an unusual or 
exceptional disability picture as to render application of 
the provisions of the rating schedule impractical and 
therefore to warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (2001).

2.  Scar on left cheek

The appellant has disagreed with the original disability 
rating assigned for the scar on his left cheek.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

With regard to the appellant's scar on his left cheek, the 
September 2001 supplemental statement of the case (SSOC) 
provided to the appellant identified the issue on appeal as 
evaluation of small scar, left cheek currently evaluated as 
zero percent disabling.  The RO has not limited its 
consideration of this issue to only the recent medical 
evidence of record; therefore, it has not violated the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).

Because this appeal is from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The Board will consider all evidence in 
determining the appropriate evaluation for the appellant's 
service-connected disability. 

The RO determined that the appellant's claim for service 
connection for a scar on his left cheek was received on 
October 13, 2000, and that was the effective date for the 
assignment of the noncompensable rating.  The Board will 
address whether he was entitled to higher disability rating 
from that date.

Separate diagnostic codes identify the various disabilities.  
Id.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The appellant's scar on his left cheek is evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7800 
for slightly disfiguring scars located on the head, face, or 
neck.  A 10 percent disability rating under Diagnostic Code 
7800 requires moderately disfiguring scars on the head, face, 
or neck.  A 30 percent disability rating requires severely 
disfiguring scars on the head, face, or neck, especially if 
the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent disability rating 
requires disfiguring scars on the head, face, or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  If, 
in addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.

At the December 2000 VA scars examination, the examiner 
determined that the appellant's scar on his left cheek was 
not disfiguring.  The scar was slightly depressed.  The color 
of the scar was slightly hypopigmented.  Otherwise, there was 
no disfigurement.  The diagnosis was small scar on the left 
cheek without any tenderness or disfigurement.  Although the 
appellant considers his scar disfiguring, the preponderance 
of the evidence does not show this.  Photographs of the 
appellant's scar were not taken, but the examiner provided a 
thorough description of the scar.  The scar is described as 
not disfiguring, which is much less than the moderate 
disfigurement that might warrant a higher rating.  Further, 
the scar is not on the appellant's eyelids, lips, or 
auricles.  There is no extensive scar formation or tissue 
loss.  Accordingly, the criteria for a compensable disability 
rating for the scar on the appellant's left cheek have not 
been met since the initial grant of service connection.

In addition to disability evaluation for scars that are 
disfiguring, disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration, or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001).  However, the appellant is not 
entitled to a compensable disability rating for his service-
connected scar under any of these diagnostic codes, because 
the report of the December 2000 VA scars examination shows 
the scar to be nontender, without ulceration or breakdown of 
the skin, and show no limitation of function of the 
appellant's left cheek because of the scar.  Accordingly, the 
preponderance of the evidence is against assigning a 
compensable evaluation for the appellant's scar at any time 
since the effective date of the grant of service connection.

Because there is no evidence of record of marked interference 
with daily activities or frequent hospitalizations 
attributable only to the appellant's scar on his left cheek 
beyond that contemplated by the regular scheduler provisions, 
the Board does not find that this is such an unusual or 
exceptional disability picture as to render application of 
the provisions of the rating schedule impractical and 
therefore to warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (2001).


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to an initial compensable disability rating for a 
scar on the left cheek is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

